FILED
                              NOT FOR PUBLICATION                          DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ADRIAN MOON,                                     No. 12-17059

                 Plaintiff - Appellant,          D.C. No. 2:11-cv-03277-EFB

  v.
                                                 MEMORANDUM*
M. MULLIN; et al.,

                 Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Edmund F. Brennan, Magistrate Judge, Presiding**

                            Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judge.

       California state prisoner Adrian Moon appeals pro se from the district

court’s order denying his motion for an extension of time to file a second amended



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Moon consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
complaint and dismissing his 42 U.S.C. § 1983 action for failure to comply with a

court order. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th

Cir. 2010) (denial of extension of time under Fed. R. Civ. P. 6(b)); Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to comply with a

court order under Fed. R. Civ. P. 41(b)). We affirm.

      The district court did not abuse its discretion by denying Moon’s motion for

an extension of time and dismissing the action without prejudice because Moon

failed to establish good cause for granting an extension, and at least three out of

five factors weighed in favor of dismissal for failure to comply with the court’s

order requiring submission of an amended complaint. See Ahanchian, 624 F.3d at

1258-60 (discussing the good cause requirement of Fed. R. Civ. P. 6(b)(1));

Pagtalunan, 291 F.3d at 642-43 (addressing the factors for determining whether to

dismiss for failure to comply with a court order).

      The district court did not abuse its discretion by denying Moon’s motion for

recusal. See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010)

(judicial rulings alone almost never constitute a valid basis for a recusal motion

based on bias or impartiality).

      The district court did not abuse its discretion by denying Moon’s motion for


                                           2                                    12-17059
reconsideration of its denial of his motion for extension of time and dismissal

under Rule 41(b) because Moon failed to establish a basis for granting

reconsideration. See E.D. Cal. R. 230(j)(3)-(4) (setting forth grounds for

reconsideration); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (standard

of review).

      To the extent that Moon challenges the district court’s order dismissing the

first amended complaint with leave to amend, we do not consider the matter

because we affirm the district court’s dismissal under Rule 41(b). See Al-Torki v.

Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (noting that “interlocutory orders,

generally appealable after final judgment, are not appealable after a dismissal for

failure to prosecute” under Rule 41(b)).

      Moon’s contentions concerning written discovery purportedly issued to

Magistrate Judge Brennan are unpersuasive and unsupported by the record.

      AFFIRMED.




                                           3                                   12-17059